Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 April 2, 2008 Date of Report (Date of earliest event reported) ING USA Annuity and Life Insurance Company (Exact name of registrant as specified in its charter) Iowa 001-32625 41-0991508 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (610) 425-3400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. The following document is filed with reference to and is hereby incorporated by reference into the Registration on Form S-3 (File No. 333-123457), as amended, of ING USA Annuity Life Insurance Company, filed with the Securities and Exchange Commission on March 18, 2005, as amended by Amendment No. 1, filed on April 22, 2005, Amendment No. 2 filed on May 17, 2005, Post-Effective Amendment No. 1 filed on June 16, 2006 and Post-Effective Amendment No. 2 filed on September 8, 2006. (d) Exhibits Exhibit No. Description Exhibit 23 Consent of Ernst & Young LLP, independent registered public accounting firm for ING USA Annuity and Life Insurance Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ING USA ANNUITY AND LIFE INSURANCE COMPANY Date: April 2, 2008 By: /s/ Karen Czizik Name: Karen Czizik Title: Vice President EXHIBIT INDEX Exhibit Description Number Exhibit 23 Consent of Ernst & Young LLP, independent registered public accounting firm for ING USA Annuity and Life Insurance Company.
